United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-20961
                          Conference Calendar



WILLIAM COOPER; ET AL.,

                                      Plaintiffs,

WILLIAM COOPER,

                                      Plaintiff-Appellant,

versus

TOMMY THOMAS, Sheriff,

                                      Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-03-CV-136
                         --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     William Cooper, Texas prisoner # 1180768, appeals the

district court’s summary judgment in favor of Sheriff Tommy

Thomas of Harris County, dismissing Cooper’s 42 U.S.C. § 1983

complaint.     Cooper argues that, contrary to the district court’s

determination, he was exposed to asbestos in the county jail.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-20961
                                  -2-

     Because Cooper sued only Sheriff Thomas and did not allege

that Sheriff Thomas was personally involved in his claims, Cooper

was required to show that Sheriff Thomas “implement[ed] a policy

so deficient that the policy itself is a repudiation of

constitutional rights and is the moving force of the

constitutional violation.”    Thompkins v. Belt, 828 F.2d 298, 304

(5th Cir. 1987).   As the district court determined, Cooper failed

to show that any policy implemented by the jail resulted in his

exposure to asbestos in violation of the Fourteenth or Eighth

Amendments.   Although Cooper asserts that he was enrolled in an

upholstery-repair class during his incarceration at the jail and

that the class was conducted in the basement where high levels of

asbestos were found, he did not make this factual assertion in

the district court.   He, thus, fails to demonstrate plain error.

See Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th Cir.

1995).   Cooper’s request for a medical examination and chest

x-ray became moot upon his transfer to the state penitentiary.

See Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001).

     Cooper has waived his inadequate-medical-care claim by

failing to brief it on appeal.    See Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993).

     Based on the foregoing, the district court’s judgment is

AFFIRMED.